NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 28, 2019 *
                                    Decided July 1, 2019

                                           Before

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 18-3144

JERRY HARDEN,                                        Appeal from the
     Plaintiff-Appellant,                            United States District Court for the
                                                     Eastern District of Wisconsin.
      v.
                                                     No. 18-C-1109
BRUCE SCHROEDER and
REBECCA MATOSKA-MENTINK,                             Lynn Adelman,
     Defendants-Appellees.                           Judge.


                                         ORDER

        Jerry Harden, a Wisconsin prisoner, appeals the dismissal at screening of his
complaint. See 28 U.S.C. § 1915A. He alleges that a state-court judge and clerk violated
his First and Fourteenth Amendment right to access the courts by docketing his
collateral attack in his criminal case. But he has not alleged that the docketing harmed


      *  The defendants were not served in the district court and are not participating in
this appeal. We agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18-3144                                                                           Page 2

him, and he attached to his complaint a state-court ruling showing that he received a
merits decision on his collateral attack. Thus, we affirm.

        We review a dismissal at screening de novo and accept Harden’s allegations as
true. Gomez v. Randle, 680 F.3d 859, 864 (7th Cir. 2012). Harden filed a “Petition for Writ
for Habeas Corpus” in the Circuit Court of Kenosha County. He used the case number
from his original criminal case, and the court clerk docketed the petition in that case’s
file instead of opening a new one. Circuit Judge Bruce Schroeder reviewed Harden’s
petition and, as the ruling that Harden attached to his complaint shows, denied it on the
merits. Referring to Harden (mistakenly) as “Mr. Moore,” the state judge also wrote:
“Because Mr. Moore has incorrectly filed this petition in the criminal court file, … this
order and his application will be kept in the criminal court file for reference purposes.”
Harden moved for reconsideration. The judge reviewed that motion too but denied it.

        Rather than appeal the denial of his petition, Harden turned to federal court. He
sued the judge and clerk for damages under 42 U.S.C. § 1983, alleging that they
conspired to deny him access to the courts. Harden asserted that the clerk intentionally
refused to docket his petition under a new case number and that the judge’s denial of
Harden’s petition was “illegal” and “fictitious.” In dismissing the case, the district judge
explained that Harden had no constitutional right to insist that the clerk adhere to state
filing rules. And, the judge added, Harden could not allege an injury from the
defendants’ actions because nothing “prevents [Harden] from appealing Judge
Schroeder’s denial should he choose to do so.”

       On appeal Harden contends that he stated a valid claim that the defendants
deprived him of access to the courts. We begin with two threshold matters. First, the
Rooker-Feldman doctrine permitted the judge to decide the merits of this § 1983 suit. See
Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462
(1983). Because Harden complains about acts that preceded the initiation of process (the
alleged refusal to docket a case), Rooker-Feldman did not block the district court from
acquiring jurisdiction. See Gen. Auto Serv. Station LLC v. City of Chicago, 319 F.3d 902, 905
(7th Cir. 2003). Second, because Harden seeks damages from the defendants under
§ 1983 for allegedly preventing him from accessing the state court to invalidate his state
conviction, the holding of Heck v. Humphrey, 512 U.S. 477 (1994), could be a defense to
this suit. But the judge did not discuss Heck and the defense is not jurisdictional, so we
do not address it. See Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011).
No. 18-3144                                                                              Page 3

        The district judge was correct to dismiss the suit on the merits. Although many
defects render it baseless, we discuss only one: Harper failed to allege an injury. To state
an access-to-courts claim, a prisoner must allege that an injury resulted from the
defendants’ conduct. See Lewis v. Casey, 518 U.S. 343, 350–51 (1996); Ortloff v. United
States, 335 F.3d 652, 656 (7th Cir. 2003). An inmate may allege, for example, “that he
missed court deadlines, failed to make timely filings, or that legitimate claims were
dismissed because of the denial of reasonable access to legal resources.” Ortloff, 335 F.3d
at 656. Harden pleaded none of this. Moreover, the ruling attached to his complaint
shows that despite how the case was docketed, the state judge decided the merits of the
petition. Therefore, Harden received access to the courts. See Antonelli v. Sheahan,
81 F.3d 1422, 1430 (7th Cir. 1996); Shango v. Jurich, 965 F.2d 289, 293 (7th Cir. 1992).

       Finally, nothing prevented Harden from appealing this adverse decision on the
merits. In Wisconsin a litigant may appeal by filing a notice “with the clerk of the circuit
court in which the judgment or order appealed from was entered.” WIS. STAT.
§ 809.10(1). The judge told Harden what case number to use, so he could have used his
case name and number, specified the order that he planned to appeal, and followed the
other procedural rules set forth in section 809.10(1)(b).

        Harden’s replies are unpersuasive. First, he observes that in denying his petition,
Judge Schroeder made a scrivener’s error by calling Harden “Mr. Moore.” That may
have been a reason to appeal in state court, but it also shows that Harden received
access to the state court because the judge made that error when deciding the petition’s
merits. Second, Harden argues that Judge Schroeder entered an “illegal” and
“fictitious” order. If Harden is challenging the validity of a state-court order,
Rooker-Feldman blocks that challenge. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 283–84 (2005); Gilbert v. Ill. State Bd. of Educ., 591 F.3d 896, 900 (7th Cir.
2010). And in any event, Judge Schroeder is absolutely immune for his judicial actions.
See, e.g., Mireles v. Waco, 502 U.S. 9, 11 (1991); Myrick v. Greenwood, 856 F.3d 487, 488 (7th
Cir.), cert. denied, 138 S. Ct. 389 (2017). Finally, Harden complains that the district judge
failed to address his allegation that the defendants conspired to deprive him of his
constitutional rights. But without an underlying violation, his conspiracy allegations
also fail to state a claim. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 305 (7th Cir. 2011).

                                                                                    AFFIRMED